Citation Nr: 1739785	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  05-30 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to September 9, 2015 and rating in excess of 50 percent thereafter for bilateral pes planus and plantar fasciitis with degenerative joint disease.

2. Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of a higher rating for pes planus was previously before the Board in June 2009 where an increased evaluation was denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Joint Motion for Remand, the Secretary of VA and the Veteran moved to vacate the June 2009 decision, which was granted in an August 2010 Order.  Thereafter, the matter returned to the Board in August 2011, at which time it was remanded for further development.  

Subsequently, a November 2012 rating decision increased the Veteran's disability rating for pes planus to 30 percent, effective November 1, 2011.  As the maximum rating was not awarded, the issue remained on appeal. AB v. Brown, 6 Vet. App. 35 (1992).

This issue was again before the Board in August 2015 where it was remanded for additional evidentiary development.  

Thereafter, in an October 2015 rating decision, the RO granted an earlier effective date for the date service connection was established for bilateral pes planus and plantar fasciitis with degenerative joint disease and assigned the 30 percent evaluation from January 31, 2005.  In that same decision, the RO also granted an increased evaluation of 50 percent beginning September 9, 2015, the maximum schedular disability rating available for pes planus.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.

FINDINGS OF FACT

1. Prior to September 9, 2015, the Veteran's bilateral pes planus and plantar fasciitis with degenerative joint disease is not manifested by disability equating to marked pronation, tenderness of plantar surfaces of the feet, and inward displacement of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

2. There has been no demonstration by competent medical, or competent and credible lay, evidence of record that, at any time during the appeal period, the Veteran's bilateral pes planus and plantar fasciitis with degenerative joint disease resulted in a disability level and symptomatology not contemplated by the rating schedule.

3. The Veteran's service-connected disabilities do not render him in need of regular aid and attendance of another person; moreover, he is not permanently housebound by reason of his service connected disabilities.


CONCLUSIONS OF LAW

1. Prior to September 9, 2015, the criteria for an initial rating higher than 30 percent rating for bilateral pes planus and plantar fasciitis with degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.14, 4.71a, DCs 5003, 5276, 5280, 5284 (2016).

2. The criteria for a rating higher than 50 percent for bilateral pes planus and plantar fasciitis with degenerative joint disease on an extraschedular basis have not been met. 38 C.F.R. §§ 3.321(b) (1), 4.71a, Diagnostic Code 5003-5276 (2016).

3. The criteria for special monthly compensation based on aid and attendance and housebound rate have not been met. 38 U.S.C.A. § 1114 (l), (s) (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.  

The Veteran was provided a VA examination in August 2014 for SMC and multiple VA examinations for his increased rating claim (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to determine SMC. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



II. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2015).

Bilateral Pes Planus and Plantar Fasciitis 

Here, the RO assigned an initial rating of 30 percent for the Veteran's bilateral pes planus and plantar fasciitis effective January 31, 2005, the date service connection was established and rated the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  In October 2015, the RO increased the evaluation to 50 percent effective September 9, 2015 under Diagnostic Codes 5003-5276.  The Veteran disagrees with the ratings assigned and is seeking a higher evaluation.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 38 C.F.R. § 4.27 (2016).

Arthritis may be rated under Diagnostic Code 5003, for degenerative, hypertrophic, or osteoarthritis.  Diagnostic Code 5003 is also used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate diagnostic code.  In this case, the October 2015 rating decision changed the rating to Diagnostic Codes 5003-5276 for bilateral pes planus to encompass plantar fasciitis with degenerative joint disease.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under Diagnostic Code 5003 for the Veteran's limitation of motion is not warranted in this case.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Prior to September 9, 2015, the Board finds that the Veteran is adequately compensated by the assigned 30 percent evaluation.  Medical records do not demonstrate findings consistent with a higher 50 percent evaluation as required under Diagnostic Code 5276.

At a VA examination in February 2007, the Veteran reported intermittent pain in the mild plantar surface of his feet.  The examiner noted the Veteran's use of shoe inserts with mild improvement in his symptoms.  On examination, the examiner found pes planus to be very mild when standing with evidence of tenderness in the arch.  He found no additional limitation of motion or functional impairment for the Veteran to perform his daily functional activities for self-care.  Additionally, the examiner commented that if not flared-up, the foot condition does not impair the Veteran's ability to perform his job.  

At another VA examination in November 2011, the Veteran reported pain on use of feet but no swelling on use.  The examiner found no objective evidence of marked deformity of the foot, no marked pronation, or inward bowing of the Achilles tendon.  No extreme tenderness of plantar surface of feet was found or severe spasm of the Achilles tendon on manipulation.  The Veteran indicated no relief of symptoms by arch supports.  The examiner remarked that the flatfoot condition did not impact the Veteran's ability to work but found the condition severe.

Most recently, VA afforded the Veteran an examination in September 2015 to assess the current level of disability of his bilateral pes planus and plantar fasciitis with degenerative joint disease.  The examiner found extreme tenderness of plantar surfaces of both feet but noted tenderness improved with orthopedic shoes.  There was no objective evidence of marked deformity.  The examiner indicated marked pronation of both feet but that the condition improved by orthopedic shoes.  There was no inward bowing or severe spasm of the Achilles tendon.  The examiner found moderate osteoarthritis affected both feet.  The examiner noted functional limitations on lifting heavy objects, walking or standing for long periods.

The preponderance of the evidence is against a finding that a disability rating in excess of 30 percent is warranted under Diagnostic Code 5276 prior to September 9, 2015.  Without a showing of pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, a rating higher is not appropriate or warranted here.  Prior to 2015, the Veteran did not demonstrate on examinations symptoms consistent with a 50 percent rating.  As such, a rating in excess of 30 percent is not warranted prior to September 9, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  




Extraschedular Consideration

Beginning September 9, 2015, the Veteran is rated at 50 percent disabling, the maximum scheduler disability is rating available for bilateral pes planus and plantar fasciitis with degenerative joint disease.  Thus, as discussed below, a higher rating is only available on an extraschedular basis.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2015). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral foot disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral pes planus and plantar fasciitis with degenerative joint disease with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

Based on the evidence of record, there is no indication that the schedular rating criteria are inadequate to rate the Veteran's bilateral pes planus since September 2015 or at any time during the appeal period.  There is no suggestion in the medical evidence that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  As documented in examinations from 2007, 2011, and 2015, there has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  The Veteran has indicated that the functional limitation with respect to walking and standing for long period of time is due to pain, which is contemplated as one of the orthopedic factors.  Moreover, the scheduler ratings are designed to compensate for average impairment in earning capacity, and nothing in the record demonstrates that the Veteran's bilateral pes planus has markedly interfered with his employment beyond the compensation contemplated in the schedular rating.

For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected bilateral pes planus and plantar fasciitis with degenerative joint disease and referral for consideration of an extraschedular evaluation is not warranted.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities in addition to those on appeal; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III. Special Monthly Compensation (SMC)

The Veteran contends he is entitled to special monthly compensation based on the need of regular aid and attendance of another person because he has difficulty walking, driving, and standing for any length of time to prepare his food or clean the house. See Appellant's Brief dated July 2017.  Additionally, he argues for the award of special monthly compensation by reason of being housebound. See Appellant's Brief dated August 2017.

Generally, an award of SMC provides for additional levels of compensation above the basic levels of compensation afforded by the schedular rating criteria in 38 C.F.R. Part 4. These additional levels of compensation are awarded for various types of losses or levels of impairment, due solely to service-connected disabilities, and for specific combinations of such impairments.  The different types of SMC available are commonly referred to by their alphabetic designations, such as SMC(k), SMC(l), etc., which correspond to the paragraphs of 38 U.S.C.A. § 1114 (West 2014) which provides the statutory authority for SMC benefits. These same paragraphs are codified in VA regulation predominantly at 38 C.F.R. § 3.350(a) - (i).

The Veteran has established service connection for dermatitis, anxiety and depressive disorder, sleep apnea, foot disabilities, asthma, hand tremors, low back strain and degenerative joint disease of the left shoulder, neck, and knees.  In addition to the schedular ratings assigned for the foregoing disabilities, he has been awarded a total disability rating based on individual unemployability, beginning in July 2009.

As indicated above, the Veteran is seeking entitlement to SMC under the aid and attendance rate specified in SMC (l) or housebound rate under SMC (s).  

SMC (l) - Aid and Attendance 

Special monthly compensation is payable at the aid and attendance rate specified under SMC (l) if a veteran has anatomical loss or loss of use of both feet, or loss of use of one hand and one foot; if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if he or she is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350(b) (2016).  

The benefit is also warranted if the evidence establishes a factual need for aid and attendance status under the criteria set forth in 38 C.F.R. § 3.352(a).  The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

A veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Id.

Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others. Id.

Here, the critical question to be determined is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  

The record does not show and the Veteran does not allege that he is blind or nearly blind or that he is a patient in a nursing home because of mental or physical incapacity.  Likewise, he is not permanently bedridden as he has reported walking around the house using a cane, doing exercises at home, and traveling outside his home.

Turning to the question of whether there is a factual need for aid and attendance, the Board observes that the Veteran is not rendered so helpless as to need regular aid and attendance due to his service-connected disabilities.  

At a VA examination in August 2014, the Veteran reported that on a typical day he will watch television, do some exercises, and try to read.  Due to the limited motion and mobility of his arms, his wife assists with preparing his meals, putting on clothes, bathing and tending to hygiene.  The examiner indicated that the Veteran was able to feed himself, toilet without assistance and manage his own finances.  The Veteran reported no longer being able to drive but could travel beyond his current domicile, leave his home for medical appointments approximately three times a week, and walk without requiring the personal assistance from others.  

The evidence of record shows that the service-connected disabilities do not preclude the Veteran from tending to the wants of nature and caring for his daily personal without the regular assistance of another person.  For instance, he has not shown the inability to feed oneself through loss of coordination of upper extremities or through extreme weakness.  In fact, the Veteran successfully navigates his daily environment and the hazards or dangers incident to that environment.  He has no special prosthetic or orthopedic appliances requiring adjustment.  

As such, the evidence of record shows that the Veteran is not rendered so helpless as to need regular aid and attendance due to his service-connected disabilities.  There is no other medical opinion, private or VA, in support of the Veteran's claim.  Thus, the type of situation contemplated by the criteria for an award of SMC based on a need for regular aid and attendance have not been met.

Accordingly, entitlement to SMC (l) is not warranted.  

SMC (s) - Housebound 

Special monthly compensation is payable at the SMC(s) or "housebound" rate when a veteran has a single service-connected disability rated as 100 percent and, either (1) has additional service-connected disabilities independently ratable at 60 percent, or (2) is permanently housebound by reason of service-connected disabilities. 38 C.F.R. § 3.350 (i) (2015). See 38 U.S.C.A. § 1114 (s) (West 2014).

For the purpose of meeting the first criterion, a rating of 100 percent may be based on any of the following grants of total disability: on a schedular basis, on an extraschedular basis, or on the basis of a temporary total rating pursuant to 38 C.F.R. §§ 4.28 (pre-stabilization rating), 4.29 (temporary total hospital rating) or, 4.30 (temporary total convalescence rating).  

Additionally, a total disability rating based on individual unemployability (TDIU) may meet the criterion, but only if assigned for a single disability.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  While the separate disabilities rated as 60 percent disabling must involve separate and distinct anatomical segments or body systems, the fact that the total disability and the independent 60 percent disabilities result from a common etiological agent will not preclude entitlement.

With regard to the permanently housebound requirement, this is met where a veteran is substantially confined as a direct result of a service-connected disability to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinic areas, and it is reasonably certain that the disability or disabilities and resulting confinement will continue throughout his or her lifetime.  Id.

Here, the Veteran does not have a single, permanent service-connected disability rated 100 percent disabling; therefore, he does not meet the legal criteria for payment of compensation at the housebound rate under that criterion. See 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350. 

The only disabilities for which the Veteran is rated 50 percent or greater are atopic dermatitis (rated as 60 percent disabling), anxiety and depressive disorder (rated as 50 percent disabling), sleep apnea (rated as 50 percent disabling), and bilateral pes planus (rated as 50 percent disabling).    

Further, although the Veteran is in receipt of TDIU based on his service-connected low back pain, left shoulder, and bilateral foot disabilities, the statutory requirements for SMC at the housebound rate are still not met because there is no single disability evaluated as totally disabling for purposes of entitlement to SMC. See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (holding that a TDIU rating could qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if the TDIU was based on a single disability).  

Finally, the evidence does not show that the Veteran is permanently and substantially confined to his home as a result of his service-connected disabilities as he has had medical visits at medical facilities through at least 2017 and reported regularly traveling outside his home.

Accordingly, benefits at the SMC (s) rate are not warranted.  

Based on the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for SMC based on the need for regular aid and attendance of another person and by reason of housebound status.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant.  Thus, his appeal for SMC is denied. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

For the period prior to September 9, 2015, entitlement to an initial rating in excess of 30 percent for bilateral pes planus and plantar fasciitis with degenerative joint disease is denied.  

Entitlement to a rating in excess of 50 percent, on an extraschedular basis, for bilateral pes planus and plantar fasciitis with degenerative joint disease is denied. 

Entitlement to special monthly compensation benefits, pursuant to 38 U.S.C.A. § 1114 (l) based on the need for aid and attendance, and 38 U.S.C.A. § 1114 (s) by reason of being housebound, are denied.  



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


